FRANK, Judge.
Laverne Gamble and Robert Cornett initiated separate challenges to the constitutionality of Florida’s Civil Restitution Lien and Crime Victims Remedy Act of 1994, sections 960.29 through 960.297, Florida Statutes (Supp.1994).1 Neither appeal, however, is properly before this court for the reasons expressed in Nevels v. State, 20 Fla. L. Weekly D2748, — So.2d — [1995 WL 733070] (Fla. 2d DCA Dec. 13, 1995), and Snyder v. State, 664 So.2d 1073 (Fla. 2d DCA 1995).
Affirmed.
THREADGILL, C.J., and FULMER, J., concur.

. We consolidate these appeals, sua sponte, for the purposes of consideration and determination.